Motion Granted; Order filed October 31, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00370-CR
                                 ____________

                   EARNEST DEMONE HEBERT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                      On Appeal from the 248th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1364909


                           ABATEMENT ORDER

      Appellant is not represented by counsel in this appeal. On October 8, 2013,
time to file appellant’s brief expired. Appellant and the trial court were notified on
October 15, 2013, that no brief had been received. On October 25, 2013, appellant
filed motion for extension of time. See Tex. R. App. P. 38.6(a). In the motion,
appellant states that he has been unable to hire an attorney because he is indigent
and cannot afford to pay an attorney. He requests that we abate the appeal for a
hearing to determine whether he is indigent and entitled to appointed counsel on
appeal. We GRANT the motion and issue the following order:

      The judge of the 248th District Court is directed to (1) immediately conduct
a hearing, at which appellant, and state’s counsel shall participate to determine
whether appellant is indigent and entitled to appointed counsel on appeal; and (2)
prepare a record, in the form of a reporter’s record, of the hearing. If appellant is
indigent, the judge shall appoint counsel to represent appellant. The judge shall see
that a record of the hearing is made and shall order the trial clerk to forward a
transcribed record of the hearing, and a supplemental clerk’s record containing the
trial court’s findings and any order signed in response to appellant’s request for an
appointed attorney. Those records shall be filed with the clerk of this court on or
before November 29, 2013.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental records are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a
hearing in compliance with this court’s order. If the parties do not request a
hearing, the court coordinator of the trial court shall set a hearing date and notify
the parties of such date.



                                  PER CURIAM



                                         2